            Case 2:21-mc-00151-WBS-AC Document 2 Filed 06/11/21 Page 1 of 2



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                      2:21-MC-00151-WBS-AC
12                  Plaintiff,                      STIPULATION AND ORDER EXTENDING TIME
                                                    FOR FILING A COMPLAINT FOR FORFEITURE
13          v.                                      AND/OR TO OBTAIN AN INDICTMENT
                                                    ALLEGING FORFEITURE
14   APPROXIMATELY $15,680.00 IN
     U.S. CURRENCY,
15
                    Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant Xavior
18 Mclean (“claimant”), appearing in propria persona, hereby agree and STIPULATE as follows:

19          1.     On or about March 14, 2021, claimant filed a claim in the administrative forfeiture
20 proceeding with the United States Postal Inspection Service (“USPIS”) with respect to the Approximately

21 $15,680.00 in U.S. Currency (hereafter “defendant currency”), which was seized on January 13, 2021.

22          2.     The USPIS has sent the written notice of intent to forfeit required by 18 U.S.C. §
23 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a claim to the

24 defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant has filed a

25 claim to the defendant currency as required by law in the administrative forfeiture proceeding.
26          3.     Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
27 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

28 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative
                                                      1
29                                                                         Stipulation and Order to Extend Time

30
            Case 2:21-mc-00151-WBS-AC Document 2 Filed 06/11/21 Page 2 of 2



 1 forfeiture proceeding, unless the court extends the deadline for good cause shown or by agreement of the

 2 parties. That deadline is June 12, 2021.

 3          4.       As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to

 4 September 10, 2021, the time in which the United States is required to file a civil complaint for forfeiture

 5 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

 6 subject to forfeiture.

 7          5.       Accordingly, the parties agree that the deadline by which the United States shall be

 8 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment
 9 alleging that the defendant currency is subject to forfeiture shall be extended to September 10, 2021.

10

11 Dated:        06/10/21                                PHILLIP A. TALBERT
                                                         Acting United States Attorney
12
                                                 By:     /s/ Kevin C. Khasigian
13                                                       KEVIN C. KHASIGIAN
                                                         Assistant United States Attorney
14

15

16 Dated:        06/09/21                                /s/ Xavior Mclean
                                                         XAVIOR MCLEAN
17                                                       Potential Claimant
                                                         Appearing in propria persona
18
                                                         (Signature authorized by phone)
19
20

21
            IT IS SO ORDERED.
22
     Dated: June 10, 2021
23

24

25
26

27

28
                                                         2
29                                                                            Stipulation and Order to Extend Time

30
